Citation Nr: 1814824	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-48 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for scoliosis.  

2.  Entitlement to service connection for flat feet.  

3.  Entitlement to service connection for a cervical spine disorder.  

4.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the right upper extremity (RUE).  

5.  Entitlement to service connection for CTS of the left upper extremity (LUE).  

6.  Entitlement to service connection for stress reaction of the right leg.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1995.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction now rests with the RO in Pittsburgh, Pennsylvania, which forwarded the appeal to the Board.  

A Travel Board hearing was held in March 2012 before the undersigned Veterans Law Judge (VLJ), sitting in Pittsburgh, Pennsylvania.  A copy of the transcript of that hearing is of record.  

In May 2016, the claims on appeal were remanded for additional evidentiary development and have now been returned for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Legacy Content Manager (Virtual VA) paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  The claim for service connection for scoliosis was denied in a January 1996 rating decision.  That decision is final.  

2.  Evidence added to the record since the January 1996 denial is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for scoliosis.  

3.  Pes planus (flat feet) was noted on entrance examination and did not increase in severity during service.  

4.  Cervical spine degenerative disc disease (DDD) was not incurred in service or until many years thereafter, and is not otherwise shown to be related to service.  

5.  CTS of the RUE was not incurred in service or until many years thereafter, and is not otherwise shown to be related to service.  

6.  CTS of the LUE was not incurred in service or until many years thereafter, and is not otherwise shown to be related to service.  

7.  Residuals of an inservice stress reaction of the right leg were not incurred in service, nor any such residuals currently demonstrated.  


CONCLUSIONS OF LAW

1.  The January 1996 rating decision that denied service connection for scoliosis is final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1103 (2017).  

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for scoliosis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  

3.  The requirements for establishing service connection for flat feet (pes planus) have not been met.  38 U.S.C. §§ 1110, 1111, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).  

4.  The requirements for establishing service connection for cervical spine DDD have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1337, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2017).  

5.  The requirements for establishing service connection for CTS of the RUE have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1337, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2017).  

6.  The requirements for establishing service connection for CTS of the LUE have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1337, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2017).  

7.  The requirements for establishing service connection for residuals of stress reaction of the right leg have not been met.  38 U.S.C. §§ 1110, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran/ nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F3d. 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed Cir. 2016) (applying Scott to a duty to assist argument).  

The Board recognizes and acknowledges the Veteran's representative's January 2018 appellate brief, in which the representative states that the June 2016 VA examinations with etiology opinions are inadequate because they were not conducted by a physician.  While those examinations and the associated nexus opinions were provided by a physician's assistant rather than a physician, this does not render the examination inadequate.  VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions and is able to provide competent medical evidence, whether that individual is a doctor, nurse practitioner or physician's assistant.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Here, there is no indication that the examining physician's assistant lacked the necessary training and qualifications to provide an adequate examination and opinion.  

Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  

New and Material Evidence

Scoliosis

Scoliosis is "an appreciable lateral deviation in the normally straight vertical line of the spine."  Dorland's Illustrated Medical Dictionary 1681 (32nd ed. 2012).  

The RO denied the Veteran's claim for service connection for scoliosis in a January 1996 rating decision.  That decision is final.  

In January 1996, the evidence considered included the Veteran's service treatment records (STRs) and a post service VA examination in August 1995.  The claim was denied in that this disorder was a "congenital or developmental defect" which was unrelated to service.  (It is further noted that the RO also addressed low back pain and spina bifida occulta as separate and distinct claims from scoliosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Since that time, service connection has been established for a low back disorder, DD of the thoracolumbar spine.  The current claim is limited to the claim for scoliosis.)  

The Veteran did not appeal the January 1996 decision, and it is final.  With regard to the currently pending claim for service connection for scoliosis, it is noted that upon entrance into service, the Veteran reported recurrent back pain.  He was seen during service for low back complaints.  As no chronic back disorder was noted upon VA evaluation in 1985, the RO denied the Veteran's claim for his various back disorders in January 1996.  As already noted, it was later determined that the evidence supported a grant of service connection for a low back disorder.  See April 2014 rating decision.  

As to the current claim, however, regarding service connection for scoliosis, it is noted that the claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in October 2007.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is new and material, the credibility of the new evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In this case, no new or material evidence has been received with respect to the Veteran's claim for service connection for scoliosis.  His contentions are essentially the same as upon initial filing for benefits.  Moreover, while private and VA treatment records not previously of record have been submitted dated from approximately 1990 to the present day, he has not presented any evidence that his scoliosis is related to his service, or any other medical evidence or opinions to support his claim.  At the time of the prior final denial,  scoliosis was noted to be present, but this was not of service origin.  The basis of that denial is still true today.  Thus, the Board finds that the elements necessary to reopen the claim have not been presented such that the duty to assist would be triggered, and the claim must be denied.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

In addition, certain chronic diseases (e.g., arthritis and organic disease of the nervous system) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2017), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2017).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017).  

The United States Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a) (2012); 38 C.F.R. § 3.303(a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Flat Feet

In May 2016, the Board determined that new and material evidence had been received that was sufficient to reopen the previously denied claim of service connection for flat feet.  As the Veteran had not been afforded a VA examination to determine whether the preexisting bilateral foot condition increased in severity during service, VA requested that an examination be conducted.  

Service treatment records reflect that at a December 1974 service enlistment examination, pes planus, first degree, asymptomatic, was diagnosed.  Various examinations conducted during the Veteran's service continue to note pes planus.  For example, at a quadrennial examination in June 1981, pes planus, minimally symptomatic, was noted.  When examined for retirement in January 1995, pes planus was noted, along with painful feet, very flat footed.

The requested examination was conducted in August 2016.  The claims file was reviewed by the examiner.  At that time, the Veteran reiterated his contentions regarding this claim as presented in statements of record, to include his testimony at a 2012 hearing.  While he was flat footed when he entered service, he had associated problems with his feet throughout his time on active duty.  He was given inserts which did not help.  Current complaints included foot pain which caused difficulty with walking.  Running was not possible.  Bilateral pes planus was diagnosed.  

The examiner opined that it was less likely than not that the Veteran's preexisting pes planus was aggravated beyond natural progression during service.  For rationale, she noted that she had taken into account the Veteran's verbal history of pain.  However, his pes planus was likely to progress regardless due to its natural progression, to include progression due to age, increased weight, poor shoe wear, and the like.  He was discharged in 1995 with 20 plus years of service, and progression of this condition would be expected.  She concluded that current findings did not support any aggravation beyond natural progression of the foot disorder.  

The Board finds the opinion of the VA examiner to be highly probative.  Her opinion was based on a thorough review of the claims file, and the opinion is consistent with other evidence of record.  Moreover, the examiner provided adequate rationale for the opinion provided, and the opinion is consistent with the medical evidence in the claims file.  Accordingly, the opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record demonstrating aggravation of the preexisting foot disorder.  

While the Veteran is competent to attest to an injury in service and to describe subjective symptoms of flat feet, the diagnosis of this condition and possible aggravation require medical testing and expertise to determine.  Thus, as a lay person the Veteran's opinion on aggravation of his flat feet is not competent evidence.  See Jandreau, supra.  The Board finds the notation of the condition at time of service entrance and all subsequently dated records showing treatment for this condition, along with the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.  

For the reasons set forth above, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that the Veteran's preexisting bilateral flat feet were aggravated beyond natural progression during service.  

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C. § 5107(a) (2012).  However, no competent opinion supporting the claim on any theory of entitlement has been provided.  Thus, for all the foregoing reasons, the claim for service connection for flat feet is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, supra.  

Cervical Spine

In the Veteran's October 2007 claim he stated he had neck problems from the steel pod, Kevlar helmet, and heavy backpack he was required to wear in service.  

At the March 2012 Board hearing, the Veteran testified that he was treated for neck pain in service, specifically for impact injuries from training and a fall during service.  He stated he believes the impact of carrying a knapsack while marching with the infantry compressed his head, neck, and shoulders.  

At an October 2013 VA examination, the Veteran reported that he fell on his head in service resulting in pain, and that a tank driver's hatch hit him on the head in service.  The examiner noted that the STR's showed a June 1982 cervical spine X-ray which revealed a very slight reversal of the usual cervical curvature in the mid-part of the cervical spine that was possibly a muscle spasm.  The Veteran checked that he had a head injury on his report of medical history exit examination.  After a physical examination, the examiner opined that it was less likely than not that the Veteran's cervical spine DDD was incurred in or caused by an in-service injury, event, or illness.  The rationale provided was that other than the 1982 cervical spine X-ray there were no other cervical complaints in service, on his exit examination, or any objective evidence that the Veteran had an ongoing cervical complaint shortly after service.  

As noted in the Board's May 2016 remand, the October 2013 opinion was not adequate for rating purposes in that no consideration was given to the Veteran's statements regarding the impact of carrying heavy equipment while marching, wearing a Kevlar helmet, receiving treatment in service for neck pain despite there being no record of treatment in the STR's, and the Veteran's report of a head injury in-service.  A new examination was requested.  

VA examination in August 2016 consisted of a review of the claims file by the examiner.  She concluded that the Veteran's cervical spine disorder was less likely than not related to service.  For rationale, she noted in detail that the STRs showed inservice treatment for neck pain with radiation in 1982. However, X-rays at that time were negative.  Post service, he was seen with neck problems in 2003 with history of injury/falling on the head (date undetermined).  MRI test report noted a history of neck pain and stiffness for 5 weeks with radiating pain into the upper extremities.  At that time, degenerative changes in the cervical spine were indicated.  With the absence of chronic neck complaints in service, to include at time of separation, and the apparent multiple post military events of acute trauma, as well as multiple non-neck related diagnoses that may contribute to his cervical spine condition, she opined that the current neck diagnosis of cervical spine DDD was unrelated to service.  

Based on the competent and probative medical evidence, the Board concludes that the Veteran's DDD of the cervical spine is not the result of active service, and service connection is not warranted.  

The most probative evidence of record is the June 2016 examination report which concluded that no chronic cervical spine disorder was noted during service, and that his inservice neck problem resolved without residuals.  It was not until intercurrent injury many years post service before additional neck problems were noted and DDD was diagnosed.  The opinion was based on a review of the complete medical records and examination of the Veteran.  Thus, it took into account the medical evidence in favor of and against the Veteran's claim, and made references to specific physical findings set forth throughout the medical record.  Moreover, the examiner specifically noted that the Veteran's inservice cervical spine X-rays were negative.  See Nieves-Rodriguez v. Peake.  Also see Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

The Board acknowledges the Veteran's belief that he has a chronic cervical spine disorder that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of this disability.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159 (a)(2) (2017) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See also Jandreau, supra.  

As the competent and probative evidence of record is against a finding that the Veteran's current cervical spine disorder is the result of his military service, service connection is not warranted.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, supra.


CTS of the RUE and LUE

At the March 2012 Board hearing, the Veteran testified that his current CTS of the RUE and the LUE resulted from repetitive work that he did in the military as a mechanic, and that the pain in his wrists began before he got out of service.  

Review of the STRs is negative for wrist complaints (tingling or numbness, e.g.,) or diagnoses of CTS of the upper extremities.  Post service private and VA records, however, do reflect current diagnoses of right and left CTS.  

At the October 2013 VA peripheral nerve examination, the examiner noted the Veteran's 1996 diagnosis of right CTS but the examiner did not specifically comment on a LUE disability.  The Board found the 2013 examination to be adequate and remanded the claim for a new VA examination.  

The requested VA examination was conducted in March 2016, and the claims file was reviewed.  The examiner opined that while CTS of the RUE and LUE was present, it was not related to active service.  For rationale, she noted that the record was negative for CTS until EMG testing in approximately 2006/2007.  

Based on the competent and probative evidence, the Board concludes that the Veteran's bilateral CTS is not the result of any period of service, and service connection is not warranted.  Again, the most probative evidence of record is the June 2016 examination report which concluded no CTS was demonstrated until many years after service.  The opinion was based on a review of the complete medical records of the Veteran. See Nieves-Rodriguez v. Peake and Mense, supra.  

The Board acknowledges the Veteran's belief that he has bilateral CTS that is related to his military service.  See Layno, supra.  However, the medical evidence is convincing that this bilateral condition, first noted many years after service, is not of service origin.  He is not competent to opine as to the onset of CTS, as he does not possess the requisite medical education, training or education.

As the competent and probative evidence of record is against a finding that the Veteran's bilateral CTS is the result of any period of service, service connection is not warranted.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, supra.  

Residuals of Stress Reaction of the Right Leg

The Veteran's STR's show a diagnosis of and treatment for bilateral stress reactions in the tibia resulting in a release from drill duty, a profile, and rehabilitative therapy.  At the March 2012 Board hearing, the Veteran reported that he continues to have issues with his legs.  

At the October 2013 VA examination, the Veteran reported pain in his shin if he wore high boots, but it was not a problem when wearing sneakers.  X-rays of the right tibia/fibula on the date of the examination showed no acute or healing fracture or other focal osseous abnormality, the visualized joint spaces were well maintained, and the soft tissues were unremarkable.  The examiner opined that the Veteran's stress reaction, right leg, was less likely than not incurred in or caused by an in-service injury, event, or illness.  The rationale provided was that a bone scan dated 4/18/2006 only notes slight increased activity in some of the fingers; however, the rest of the skeletal structures were otherwise unremarkable with no uptake in the legs.  The examiner stated the condition was resolved without sequelae.  

In the May 2016 remand, the Board found the 2013 examination report to be inadequate in that the examiner did not address the Veteran's assertions of continued shin pain since service.  Additional examination was requested.  

When examined in June 2016, it was noted that the claims file was reviewed, which revealed that the Veteran related a history that included inservice shin splints.  He said that his inservice boots aggravated his shins.  If he wore sneakers, he had fewer complaints.  He said that he was treated during service for his skin complaints.  He had no real problems with his shins at the current time.  As already noted, post service bone scan was unremarkable.  

As there were no right leg stress reaction residuals seen upon examination in 2016, it was opined by the VA examiner that it was less likely than not related to service.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131 (2012); and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.§ 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.§ 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of current residuals of inservice stress reaction of the right leg, the claim must be denied.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for residuals of an inservice stress reaction of the right leg.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  
See generally Gilbert, supra.  


						(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for scoliosis is denied.  

Entitlement to service connection for flat feet is denied.  

Entitlement to service connection for a cervical spine disorder is denied.  

Entitlement to service connection for CTS of the RUE is denied.  

Entitlement to service connection for CTS of the LUE is denied.  

Entitlement to service connection for stress reaction of the right leg is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


